        Case 5:20-cv-00220 Document 1 Filed on 12/22/20 in TXSD Page 1 of 4

               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                         LAREDO DIVISION
JOSE ANTONIO TORREZ GODINEZ       §
   Plaintiff                      §
                                  §         CIVIL ACTION NO.
V.                                §            5:20-cv-220
                                  §
SEM EXPRESS LLC AND DARRON        §
LEON MURPHY                       §
     Defendant                    §

         DEFENDANTS SEM EXPRESS LLC AND DARRON LEON MURPHY'S
                          NOTICE OF REMOVAL

          Defendants, SEM EXPRESS LLC AND DARRON LEON MURPHY, file this

Notice of Removal for the purpose of removing this cause to the United States District

Court for the Southern District of Texas, Laredo Division, based upon diversity jurisdiction

and state as follows:

                                            I. STATE COURT ACTION

1.        This is an action filed on or about September 22, 2020, in the 49 th Judicial District,

Webb County, Texas (the “State Court”) being Cause No. 2020CVA001672D1 on the

docket of the court (the “State Court Petition”), and being a suit by Plaintiff JOSE

ANTONIO TORREZ GODINEZ, against Defendants SEM EXPRESS LLC AND

DARRON LEON MURPHY for money damages arising from a commercial vehicle

accident occurring on or about March 25, 2020 in Laredo, Webb County, Texas (the

“Accident”). Plaintiffs allege claims of negligence against Defendant Murphy, and alleges

claims of negligence and respondeat superior, negligent entrustment, and negligent hiring,

training, and supervision against Defendant SEM EXPRESS LLC. Plaintiffs’ causes of

action arise entirely under Texas state tort law.




C:\Users\NicoleCalderon\Lopez Peterson PLLC\Active Case Files - Documents\98229.077\Pleadings\Removal\Notice of Removal.doc   1
        Case 5:20-cv-00220 Document 1 Filed on 12/22/20 in TXSD Page 2 of 4

                      II. FEDERAL JURISDICTION BASED ON DIVERSITY

2.        Plaintiff JOSE ANTONIO TORREZ GODINEZ alleges that he is an individual

and resident of Laredo, Webb County, Texas. Defendant, DARRON LEON MURPHY is

an individual and resident of St. Louis, Missouri. Defendant, SEM EXPRESS LLC, has

specifically denied that its registered agent for service of process is Brenda Guiroz of Bridge

City, Texas. Defendant, SEM EXPRESS LLC, is a foreign limited liability company with

its principal place of business in Missouri.                     Plaintiff's Original Petition states that Plaintiff

Jose Antonio Torrez Godinez seeks monetary relief in excess of $1,000,000.00, and that

Plaintiff's damages exceed the Court's jurisdictional minimum and exceed $75,001.00.

Plaintiff has alleged serious injuries and damages, including medical care, lost wages and

earning capacity, physical impairment, physical pain, emotional distress, and mental

anguish, and disfigurement in the past and future. Plaintiff also alleges damages including

property damages, loss of use, and diminution of value.

3.        There is, therefore, complete diversity of citizenship and a sufficient amount in

controversy to confer jurisdiction on this court pursuant to 28 U.S.C. § 1332 (a)(1). The

above-described civil action is therefore one that may be removed pursuant to 28 U.S.C. §§

1332, 1441, and 1146.

                            III. STATE COURT DOCUMENTS ATTACHED

4.        Attached hereto are copies of all pleadings, process, and orders received or filed by

the parties in the State Court pursuant to 28 U.S.C. § 1446(a). Also attached is a copy of the

State Court docket sheet and the entire contents of the State Court file.

                                      IV. EXHIBITS TO NOTICE OF REMOVAL

5.        The index of State Court documents are as follows:

          A.        Docket Sheet from the 49th Judicial District Court, Webb County, Texas;

          B.        Plaintiff ’s Original Petition with Written Discovery;
C:\Users\NicoleCalderon\Lopez Peterson PLLC\Active Case Files - Documents\98229.077\Pleadings\Removal\Notice of Removal.doc   2
        Case 5:20-cv-00220 Document 1 Filed on 12/22/20 in TXSD Page 3 of 4

          C.        Defendants' SEM Express, LLC and Darron Leaon Murphy, Inc. Original
                    Answer and Affirmative Defenses; and
                    (Filed in State Court before Removal)

          D.        Notice of Filing of Removal.

          E.        List of Counsel of Record.


                                                V. RELIEF REQUESTED

6.        Defendants respectfully request that Cause No. 2020CVA001672D1 in the 49th

Judicial District, Webb County, Texas, be removed to the United States District Court for

the Southern District of Texas, Laredo Division - the district court and division of proper

jurisdiction and venue, and that this court assume jurisdiction of this case and issue such

further orders and processes as may be necessary to bring before it all parties necessary for

the trial hereof.

                                                            Respectfully submitted,

                                                              LOPEZ PETERSON, PLLC

                                                             /s/ Christopher C. Peterson
                                                             CHRISTOPHER C. PETERSON
                                                             Federal ID No.: 21184
                                                             State Bar of TX. No.: 00798430
                                                            cpeterson@lopezpeterson.com
                                                            LOPEZ PETERSON, PLLC
                                                            Colonnade Square I
                                                            101 West Hillside, Suite 1
                                                            Laredo, Texas 78041
                                                            (956) 718-2134 - Telephone
                                                            (956) 718-2045 – Facsimile
                                                            ATTORNEY FOR THE DEFENDANTS



OF COUNSEL:
JOE MALDONADO, JR.
Federal ID No.: 585593
State Bar of TX. No.: 24039474
LOPEZ PETERSON, PLLC
Colonnade Square I
101 West Hillside, Suite 1
Laredo, Texas 78041

C:\Users\NicoleCalderon\Lopez Peterson PLLC\Active Case Files - Documents\98229.077\Pleadings\Removal\Notice of Removal.doc   3
        Case 5:20-cv-00220 Document 1 Filed on 12/22/20 in TXSD Page 4 of 4

(956) 718-2134 - Telephone
(956) 718-2045 – Facsimile
jmaldonado@lopezpeterson.com

                                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing document was
forwarded via certified mail, return receipt requested, via facsimile and/or hand-delivered to
the Plaintiff s attorney on the 22nd day of December, 2020, to-wit:



                                                            /s/ Christopher C. Peterson
                                                            Christopher C. Peterson




C:\Users\NicoleCalderon\Lopez Peterson PLLC\Active Case Files - Documents\98229.077\Pleadings\Removal\Notice of Removal.doc   4
